Citation Nr: 1413512	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-26 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for maxillary sinusitis prior to October 18, 2011 and entitlement to an extraschedular evaluation in excess of 50 percent as of that date.

2.  Entitlement to a compensable evaluation for rhinitis prior to November 9, 2012 and entitlement to an evaluation in excess of 10 percent effective November 9, 2012.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1956 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In November 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and has been reviewed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In January 2013, prior to the promulgation of the Board's decision, the Veteran submitted notice of his intention to withdraw the claims for increased ratings for maxillary sinusitis and rhinitis.   


2.  A claim for entitlement to service connection for a low back disability was last denied by the Board in August 2007. 

3.  Evidence received since the August 2007 Board decision is new but does not relate to an unestablished fact necessary to substantiate the claim of whether a low back disability was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to a rating in excess of 10 percent for maxillary sinusitis prior to October 18, 2011 and for an extraschedular evaluation as of October 18, 2011 are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

2.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to a compensable evaluation for rhinitis prior to November 9, 2012 and in excess of 10 percent effective November 9, 2012 are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 
  
3.  The August 2007 Board decision that denied service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7104  (West 2002); 38 C.F.R. § 20.1100  (2013).  

4.  New and material evidence has not been submitted since that decision to reopen this previously denied claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1101 (2013). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The issues of entitlement to an increased evaluation in excess of 10 percent for maxillary sinusitis prior to October 18, 2011 and an extraschedular evaluation after October 18, 2011 and entitlement to a compensable evaluation for rhinitis prior to November 9, 2012 and in excess of 10 percent from November 9, 2012 were developed for appellate consideration.  

However, in January 2013, the Veteran notified the Board of his desire to withdraw the appeal with regard to those issues.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  As the Veteran has withdrawn his appeal regarding the claims for increased ratings for maxillary sinusitis and allergic rhinitis, there remains no allegation of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the claims will be dismissed. 


VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1, 9-10   (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.

An October 2009 letter provided notice to the Veteran of the basis for the prior denial of his claim for service connection for a low back disability.  The letter informed the Veteran of the evidence needed to reopen the claim as well as the evidence needed to substantiate a claim for service connection.  The letter advised the Veteran what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The October 2009 letter included provisions for disability ratings and effective dates.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records and post-service VA and private treatment records.  The Veteran has not identified any outstanding records that are pertinent to the claim. 

 The Veteran was not afforded a VA examination.  However VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that there is no basis to find that a remand for an examination is required. 

The Veteran has been afforded a hearing before a Veterans Law Judge in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veterans Law Judge noted the basis of the prior determination or the elements that were lacking to substantiate the claim.  The Veterans Law Judge DRO asked questions directed at identifying evidence that related to the basis of the prior denial.  The Veterans Law Judge also sought to identify any pertinent evidence not currently associated with the claim and the Veteran also volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) .




Claim to Reopen

The Veteran seeks to reopen a previously denied claim for service connection for a lumbar spine disability.  

The Veteran's claim to reopen service connection for a low back disability was denied by the Board in an August 2007 decision.  In the Board decision dated in August 2007, the Board denied the Veteran's claim because based upon a finding that the evidence received since the prior final Board decision in February 2000 was not new and material.  The Board found that the evidence received since the prior final decision did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable probability of substantiating the claim.  The Board found that the evidence submitted since that newly submitted records did not relate a current back disability to service, other than the Veteran's own statements of such a relationship.  
  
In September 2009, the Veteran filed a claim to reopen service connection for a low back disability.  A claim that has been disallowed by the Board may not be reopened except upon the submission of new and material evidence.  38 U.S.C.A. 
§ 7104(b).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable probability of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108  (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id.   at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

At the time of the August 2007 Board decision, the evidence of record included service treatment records for the Veteran's period of service from November 1956 to September 1960, post-service VA and private treatment records pertaining to the Veteran's lumbar spine disability, statements from a private physician, Dr. Champa, dated in October 1996, September 1997 and November 1997, which reflect positive nexus opinions, a VA medical opinion dated in December 1997 and the Veteran's statements and testimony.  

Service treatment records show that the Veteran reported a complaint of backache in April 1957 and that he was referred for orthopedic evaluation.  An x-ray report dated in April 1957 indicates that AP and lateral views of the lumbosacral spine showed scoliosis of the lumbar spine with convexity to the left.  The intervertebral spaces were well preserved.  The sacroiliac and lumbosacral joints appeared normal.  A hospital record dated in May 1957 shows that the Veteran reported the gradual onset of low back pain which radiated into his right leg.  The record shows that the Veteran was treated with hip traction, resulting in no appreciable change in his complaints.  The Veteran was diagnosed with chronic strain of the lumbosacral spine.  A lumbar spine x-ray dated in April 1960 was essentially negative, except for some straightening with loss of the normal lordotic curvature.  The discharge examination dated in August 1960 reflects a normal clinical evaluation of the spine. 
A VA examination dated in January 1964 indicates that the Veteran reported pain in the lower right side of the back with irritation in the right leg.  

An orthopedic evaluation dated in November 1977 shows that the Veteran reported chronic low back pain.  He reported lumbosacral pain since an automobile accident in 1972.  

Post-service VA and private medical records reflect complaints and treatment of back pain.  The reports reflect various diagnoses, including spinal stenosis of the lumbar region and chronic low back pain.

In a statement dated in October 1996, a private physician, Dr. Champa, indicated that he reviewed the Veteran's medical records, including his service medical records.  Dr. Champa noted that that a narrative summary dated in May 1957 indicated that the Veteran was discharged with a diagnosis of strain in the lumbosacral spine, chronic in nature.  He noted that radiating pain down the posterior aspect of the right leg was noted in the description, and such symptoms continued to plague [the Veteran].  Dr. Champa opined that the Veteran was suffering from a radicular component and not a simple lumbosacral strain at that time.

A statement from Dr. Champa dated in September 1997 reflects a medical opinion that the Veteran's back condition existed since service.  Dr. Champa noted that it was clear that the Veteran had radiating type symptoms while on active duty in service, which were severe enough to prompt admission to a hospital. 

In a November 1997 statement, Dr. Champa observed that a May 1957 narrative summary note described the Veteran as having a dull ache in his back radiating down the posterior aspect of his right leg.  He noted that, additionally, his history of the present illness indicates that he has radiating pain down his leg.  He stated his opinion that the Veteran did, in fact, have a herniated disc [in May 1957].  Dr. Champa opined that the herniation had subsequently led to an increased rate of degenerative change about his lumbar spine with the formation of stenosis.  

A VA medical opinion dated in December 1997 concluded that the Veteran's current back pain is not service-connected back strain.  The examiner opined that the Veteran's high level of pain is due to non-somatic problems and that there were psychological factors laying into his back pain.  

The Veteran's statements and testimony previously of record reflect his contentions that his back pain had its onset during service in 1957 and continued since service.  

The evidence received since the August 2007 Board decision includes written statements submitted by the Veteran, a transcript of a Board hearing in November 2013, copies of the letters from Dr. Champa, dated in October 1996, September 1997 and November 1997, VA treatment records and medical treatise articles.  

At the hearing in November 2013, the Veteran testified that he injured his back during service.  He stated that he injured his back while doing strenuous work and was treated with traction.  The Veteran also testified that he was diagnosed with degenerative disc disease in service.  The Veteran testified that his private physician Dr. Champa told him in 1997 that a lumbar disc was injured in service.  The Veteran testified that he has had back pain since discharge from service in 1960. 

Private medical records submitted since the 2007 Board decision reflect a current diagnosis of multilevel degenerative disc disease and facet degenerative changes of the lumbar spine.  VA treatment records show diagnoses and treatment of lumbar stenosis and degenerative disc disease of the lumbar spine. 

None of the evidence that has been associated with the claims file since the August 2007 Board decision includes a medical opinion indicating that a current low back disability is related to service.  Although the copies of the statements from Dr. Champa provide a positive nexus opinion, the statements were previously of record and were considered in the 2007 Board decision and are therefore not new.  Therefore, the evidence that has been submitted since the August 2007 Board decision does not relate to an unestablished fact necessary to substantiate the claim.  

The treatment records received since the August 2007 Board decision reflect current treatment of the Veteran's low back disability but do not relate the Veteran's low back disability to service.  As such, while they are new, they are not material.  See Morton v. Principi, 3 Vet. App. 508   (1992) (holding that medical evidence describing the Veteran's current condition is not material to the issue of service connection and thus not sufficient to reopen a claim for service connection based on new and material evidence).  There are no other treatment records indicating that the Veteran's low back disability was incurred in or aggravated by active service.  Thus, they do not constitute new and material evidence, either by themselves or when considered with the evidence of record at the time of the prior denial.

At the November 2013 Board hearing, the Veteran testified that he had degenerative disc disease in service.   He also testified that his private physician told him that he had a lumbar disc injury in service.  The Veteran's statements are not new, as the Veteran's statement that were previously of record reflect contentions that he had a lumbar spine injury in service.  Further, although the Veteran testified that he was diagnosed with degenerative disc disease in service, such testimony is not supported by the record, as the service treatment records do not show a diagnosis of degenerative disc disease.  The opinion of the private physician, which the Veteran referenced in his hearing testimony, was previously considered in the 2007 Board decision.    

The Board also notes that the Veteran is not competent to state that his current low back disability is related to lumbar strain that was treated in service.  While lay statements are accorded a presumption of credibility in petitions to reopen, they must still be competent in order to be considered material evidence.  Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 513.  While the Veteran is competent to report his symptoms, such as back pain during service, he is not competent to state that he had degenerative joint disease in service or that his current low back disability is related to his in-service symptoms.  An opinion as to whether the Veteran incurred a back disability in service must be made by a person with appropriate medical expertise for such an opinion to be considered competent medical evidence.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77   (Fed. Cir. 2007).  Because the Veteran, as a lay person, has not been shown to have the appropriate medical training or expertise, his opinion that his low back disability is related to service does not suffice to reopen this claim.  The Veteran's testimony is also contradicted by service treatment records which do not reflect findings of degenerative joint disease of the lumbar spine.  Because the Veteran's statements are not competent, they do not constitute new and material evidence of a nexus between the Veteran's current disability and service.  

The Board finds that new and material evidence has not been received to reopen the claim for service connection for a lumbar spine disability.  The claim was previously denied due to a lack of medical evidence linking a current low back disability to service.  The evidence received since the prior final denial does not establish a medical nexus between a current low back disability and service.  The new evidence received since the prior final denial is not material to the claim because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable probability of substantiating the claim.  
Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.





      (Continued on next page)







ORDER

The claim for an evaluation in excess of 10 percent for maxillary sinusitis prior to October 18, 2011 and entitlement to an extraschedular evaluation in excess of 50 percent as of October 18, 2011 is dismissed.

The claim for an increased (compensable) evaluation for rhinitis prior to November 9, 2012 and in excess of 10 percent effective November 9, 2012 is dismissed.  

New and material evidence not having been received, the claim for service connection for a lumbar spine disability is not reopened.

										

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


